Citation Nr: 0915815	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002; West Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).  

First, the Board finds that the RO should request and obtain 
relevant records from the Social Security Administration 
(SSA).  Specifically, in an April 2003 psychiatric assessment 
report, he reported that he was in receipt of SSA disability 
benefits since June 2002.  As SSA records may be relevant to 
the claim for service connection for PTSD, a request for 
those records must be made.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (indicating that VA's duty to assist 
includes the responsibility to obtain any relevant records 
from the SSA).

Next, the Veteran claims to have witnessed certain stressful 
events during active duty that caused his currently-diagnosed 
PTSD.  Specifically, he identified the following events:  (1) 
being subjected to incoming fire from an unknown source 
aboard the U.S.S. San Diego (AFS-6) during his time at sea 
from late October 1975 to mid-December 1975; (2) witnessing 
another soldier next to him being burned by a "black flash" 
from a ship gun while he was aboard the U.S.S. San Diego; (3) 
witnessing a helicopter crash while serving as a signalman 
aboard the U.S.S. San Diego; and (4) being attacked and 
almost sexually assaulted by a military chaplain.  

Moreover, a March 2004 VA treatment report reflects a 
diagnosis of PTSD based on some or all of these identified 
stressors, and the Veteran's duty aboard the U.S.S. San Diego 
(AFS-6) is confirmed by service records, which indicated that 
he served on this vessel at sea from October 1975 to December 
1975.   

After a review of the claims file, the Board finds that that 
additional effort is necessary to attempt to verify the in-
service stressors detailed above.  First, as the Veteran has 
described being the victim of a personal assault by a 
military chaplain, he should be furnished with appropriate 
VCAA notification that provides information regarding 
development of stressors based on a claimed personal assault.

Additionally, an attempt to research or obtain the unit 
histories for the U.S.S. San Diego (AFS-6) for the period of 
October 1975 to December 1975 should be made.  Although 
personnel and service medical records have been obtained, 
unit histories for this time period have not been requested.     

To that end, the RO should attempt to verify the Veteran's 
alleged stressors through all available sources, such as 
research of unit histories and contacting the U.S. Army and 
Joint Services Records Research Center (JSRRC).  If the RO 
lacks specific information necessary to seek verification of 
any of the stressors identified above through the JSRRC, the 
RO should make an express determination describing its 
efforts to attain additional information from the Veteran and 
whether additional attempts to verify the stressor would be 
futile.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Tuscaloosa, 
Alabama, for the period from May 2007 to 
the present.  Any negative search result 
should be noted in the record.  

2.  Obtain records from SSA pertinent to 
the Veteran's claim for disability 
benefits.  This should include the 
decision granting the benefits, as well 
as all of the medical records relied upon 
concerning that claim.  Any negative 
search result should be noted in the 
record. 

 3.  The RO should provide the Veteran 
with the appropriate VCAA notification, 
to include information regarding 
development of stressors based on a 
claimed personal assault.

4.  The RO should attempt to verify with 
the JSRRC the Veteran's identified 
stressors during his military service, 
including his service on board the U.S.S. 
San Diego (AFS-6) from late October 1975 
to mid-December 1975, including (1) being 
subjected to incoming fire; (2) 
witnessing another soldier being burned 
by a "black flash" from a ship gun; (3) 
witnessing a helicopter crash; and (4) 
being attacked and almost sexually 
assaulted by a military chaplain.  

If the RO lacks specific information 
necessary in order to seek verification 
of any of these identified stressors 
through the JSRRC, the RO should make an 
express determination describing its 
efforts to attain additional information 
from the Veteran and whether additional 
attempts to verify the stressor would be 
futile.

5.  Upon completion of the above, 
readjudicate the Veteran's claim for 
PTSD, with consideration of all evidence 
obtained since the issuance of the 
statement of the case in June 2007.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

